                    EXHIBIT 1




Case 1:20-cv-00166-CHS Document 1-1 Filed 06/22/20 Page 1 of 3 PageID #: 5
          Sharqueva       McCoy
     1    Email : Quevabeliever01cl
          oud. com
 2        P.O.    Box   104
          Chattanooga         Tn   37404
 3                                                               Circuit Court           of Hamilton County


 4


 5        Sharqueva McCoy
                                                                            )
                                                                                                     Ji0C55£-
                               Plaintiff
 6
                                                                            )               Complaint
                               vs .

 7                                                                                                                                r          <=J>
                                                                              1                                                                           -n
          Jeff    Bezos   CEO      of                                                                                   CP        J?"         ^5
                                                                            )                                                      TO
          Amazon. INC                                                                                                                                        -r\
 8
                                                                            )
          410    Terry Ave,        North                                                                                                                     CS
                                                                            )                                                         r"
          Seattle,      WA,    ^^"dant
 9
          and                                                                                                                           CP          jr         -x-
                                                                                                                                        r"                     O
          Amazon CHA      1                                                                                                             X-          ~-o         "T"\
10
          Fullfillment        center
                                                                                                                                           -c
          7200   discovery dr.                                                                                               *
11                                                                                                                                           O       ^
          Chattanooga,        Tn      37416                                                                                                  r
                                                                                                                                             j-c\        C
12                                                                                                                                            CP         r-i
                                                                                                                                              P-


13

                                                                                  Dated this     12th day of May,        2020
14


15
                                                                                                        Sharqueva       McCoy
                                                                                                        Email :Quevabeliever@Icl
16
                                                                                                        oud. com
                                                                                                        P.O.    box   104
17
                                                                                                       Chattanooga, Tn           37401


18


19


20                      The    information         contained      in the    following paragraphs           are     the   allegations
            made     against        you    and    your   company.     These       allegations     concerns     many     civil     cases
21          that     deals     with       the    negligence      and the    continuous       failure to        uphold the        federal
            guidelines         and regulations            that    applies     to    and violates     federal      rights     in the
22          workplace.         Your       company has      violated     the       Fair   Labor   Standard Act,        the
            Affordable         Care Act          also violating the Equal Employment                 Opportunities Act             of
23          1964.
            In    result      of    these violations          the   plaintiff        Sharqueva     McCoy   has    suffered        from,

24          Intentional            Infliction of mental             distress, Disparate          Treatment
            Discrimination, and work related injuries                             that   requires medical        rehabilitation
            and workers            compensation
25


26


27                   Plaintiff          Sharqueva McCoy brings             forth     the   following    causes     of    action     and
                     alleges       the    following:

28




         Case 1:20-cv-00166-CHS Document 1-1 Filed 06/22/20 Page 2 of 3 PageID #: 6
 1
          1. Plaintiff         is     a single mother of two                     and a      former employee             of Amazon CHA
               1    facility     that         resides       in    Hamilton County.
 2

          2.       Defendent     is      a    cooperation and at                the   time       of this complaint                former
 3                                                                                                        in Hamilton County.
               employer of plaintiff,                     that     in which CHA 1            resides
          3 . On     September        17,2017         plaintiff began employment at                       the     CHA 1       facility.
 4        4 . During      PEAK season on January 2018 plaintiff                                   experienced pain                in the
               right     wrist,       in result           plaintiff was           sent     on medical           leave      and approved
 5             for short-term disability.                         Upon    returning back to work,                     plaintiff was
               moved to different                 department to work without                       accommodations             for medical
 6             restrictions.             Your company has                failed to uphold the               safety regulations
               of OS HA and         in       result       the plaintiff have               suffered       from quotidian work
 7             related     injuries.
          5. May       26,2018      plaintiff             received outstanding medical                    bill,       Amazon payroll

 8             deducts biweekly insurance premiums,                               the insurance            covered 0%             of the
               medical bills.                Leaving plaintiff with debt that                           later was          sent    to
               collections, this violates                        the Affordable Care Act                  and promotes hardship.
 9
          6. Plaintiff worked over                        183 overtimes          hours      in    the    year    of    2019       and was
               only paid $179.33.                  Plaintiff have           reported to CHA1               facility of the
10
               missing wages,                plaintiff still have not been paid for wages.                                    In result
               of this     action your               company has violated the                     Fair    Labor       Standard Act.
11
          7. In March of 2019                  the      right wrist        of    the plaintiff's            injury began                to    re-
               flare.     The plaintiff began making visits to AM-CARE                                      (Amazon on-site
12
               medical     station)
          8. Your company failed to accommodate the medical                                         restrictions             of the
13                             right wrist                and on April          5,2019 plaintiff was                  sent to multi-
               plaintiff
               smalls station to pack heavy large bulk items that belongs on mutli-
14             large carts . Plaintiff continued to perform work satisfactorily, the
               company management then began to bring half empty carts. The plaintiff
15             then began to double her speed and work in order to perform at the rate
               necessary to           keep the            job.    Plaintiff       continues         to work through injuries
16             with management                ignoring plaintiff medical                     restrictions             on    file.       She
               suffered     from carpel                 tunnel     syndrome       of   the       right    wrist.       Your       comapany

17             has violated safety regulations of OSHA and has failed to provide the
               proper medical rehabilitation and workers compensation nescesssary to

18             aid the     injury of              the     employee,       therefore violating the Affordable Care
               Act .
          9. On May 21,          2019 plaintiff was                  sent       to worker's         comp doctor,             she    denied
19
               workers     compensation but                  rendered medical               restrictions and ordered
               certain accommodations, When plaintiff returned back to work, she was
20
               fired, but given a different reason. Plaintiff feels she was wrongfully
               terminated and that                   she has       suffered Disparate               Treatment          Discrimination
21
               during the        entire           course     of    her employment.
          10.       Your company has                 failed to provide safe and healthy working
22                                                         a violation of OSHA guidelines                        and regulations.
               conditions        in which            is


23


24
           The      plaintiff was             a   hardworking            former employee            of Amazon who has                   suffered from
25         intentional           infliction of distress,                        due to the discrimination because of her,
           injury, race, and sexuality.                          Plaintiff brings            forth the previous                   counts and

26         allegations therefore                        seeking the       amount       4   million all           together with court                cost
           and attorney             fees.

27


28




     Case 1:20-cv-00166-CHS Document 1-1 Filed 06/22/20 Page 3 of 3 PageID #: 7
                                                                             £1
